Citation Nr: 1814668	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-24 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to November 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for residuals of a left hand injury, residuals of a fracture of the right long finger and residuals of a fracture of the right index finger were previously on appeal.  However, in July 2013, the RO granted the claims.  As the benefits sought on appeal were granted in full, these issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he currently has low back, bilateral knee and bilateral ankle disorders that had their onset during, or are otherwise related to service.

The Veteran's service treatment records (STRs) are silent for any diagnosis related to the five conditions claimed.  However, his active service included service in Afghanistan for more than one year, including combat service as he was awarded the Combat Action Badge.  Additionally, during his September 2008 separation examination, he reported regular low back pain and the necessity for a brace after injuring his back in Afghanistan.  He also indicated his knees and ankles were in pain since his return from Afghanistan.

Following service, an April 2011 VA treatment record noted that the Veteran complained of chronic pain in his low back, knees ankles.  He was afforded a July 2013 VA examination for the musculoskeletal conditions.  The examiner indicated the Veteran had no ankle conditions, as his examination and imaging were normal.  She stated his reported snapping and cracking in the ankles is not pathological and not a medical condition.  She further indicated no diagnoses related to his low back or knees could be made and that his imaging results and examination were normal.

The Veteran submitted an August 2013 statement in which he indicated that his low back pain and flare-ups are related to service and an injury he suffered in Afghanistan.  He stated he was moving food from one storage container to another when he injured his back and was unable to walk for three days.  He indicated he did not report his discomfort as young soldiers were discouraged from going to "sick call" for any problem that could not be seen by the first line supervisor.  He noted that later as a non-commissioned officer, he did not report his symptoms as he did not want to set a bad example for other soldiers.  He indicated he sustained injuries to his back, knees and ankles as a paratrooper and has received treatment for the disorders since his separation from service.

The Veteran was afforded a July 2017 Board hearing in which he similarly indicated that he currently suffers from back, knee and ankles disabilities.  He stated he suffers from daily pain, his back seizes up occasionally, he has instability in his knees and ankles, and experiences cracking in both ankles as well as falls.  He indicated during service, there was significant wear and tear to his back, knees and ankles, as his unit had to go on runs of more than ten miles while carrying ruck sacks.  He noted the STRs do not document his complaints because he was in combat in Afghanistan and the field stations did not have time to document these injuries.  Furthermore, the Veteran recalled airborne jumps several times per year and he was awarded the Parachutist Badge.

The Board finds that, although the Veteran was afforded a July 2013 VA examination, an additional VA examination is warranted.  The examiner should determine if diagnoses can be provided for the five claimed conditions and if so, the etiology for such disorders.  Significant relevant evidence has been received since July 2013, including competent lay testimony that the Veteran has current back, knee and ankle disabilities and that such disorders had their onset during service.  As noted, the Veteran's July 2017 hearing testimony also addresses the absence of treatment during service, as the Veteran was in combat in Afghanistan and he reported treatment was not feasible.  Thus, on remand, a new examination and opinions must be provided for the five service connection claims to determine if any diagnosed conditions are related to service.

Prior to the examination, any outstanding VA treatment records should be obtained and added to the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records since November 2013.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine if current diagnoses can be provided for the five musculoskeletal conditions and if so, the etiology of the claimed disabilities.  The claims file must be made available to the examiner(s) for review.

The examiner is to identify if current disabilities in fact exist for the claimed low back, right and left knee, and right and left ankle conditions.  The examiner should perform all indicated tests and studies in determining the presence of any diagnoses.

If so, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified condition had its onset during, or is otherwise related to, his service, including his combat service in Afghanistan and airborne jumps.

The examiner should address the lay evidence of record, including the Veteran's September 2008 reported symptoms at separation from service and the July 2017 hearing testimony.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

